 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
       UNITED STATES OF AMERICA,
 8                             Plaintiff,
 9         v.
                                                        C18-747 TSZ
10     BOBBY WOLFORD TRUCKING &
       SALVAGE, INC.; and KARL                          MINUTE ORDER
11     FREDERICK KLOCK PACIFIC
       BISON, LLC,
12
                               Defendants.
13

14        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
15
           (1)     The parties’ joint motion for continuance of trial and related deadlines,
     docket no. 48, is GRANTED as set forth herein.
16

17          BENCH TRIAL DATE                                       March 23, 2020

18          Agreed pretrial order due                              March 6, 2020

19          Trial briefs due                                       March 6, 2020
20          Proposed findings of fact and conclusions of law
                                                                   March 6, 2020
            and deposition testimony designations due
21                                                                 March 13, 2020
            Pretrial conference scheduled for
                                                                   at 11:00 a.m.
22

23

     MINUTE ORDER - 1
 1 All other terms and conditions, and all dates and deadlines not inconsistent herewith,
   contained in the Minute Order Setting Trial Date and Related Dates, docket no. 12, as
 2 amended by the Minute Order entered February 13, 2019, docket no. 20, shall remain in
   full force and effect.
 3
           (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
 4 record.

 5         Dated this 8th day of November, 2019.

 6                                                   William M. McCool
                                                     Clerk
 7
                                                     s/Karen Dews
 8                                                   Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
